DETAILED ACTION
EXAMINER’S COMMENTS AND REASONS FOR ALLOWANCE
(Consider IDS After Allowance)
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
The instant application is a national stage entry of PCT/EP2018/072337 filed on 08/17/2018, which claims priority from the foreign priority application # EP17191915.2 filed on 09/19/2017 and also from PCT/CN2017/099618 filed on 08/30/2017. 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 6/13/2022 was filed after the mailing date of the Notice of Allowance on 6/10/2022.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

The following is found in the notice of allowance mailed on 6/10/2022
Examiner’s Note
Applicant’s arguments filed on 05/24/2022 are acknowledged and have been fully considered. The examiner has re-weighed all the evidence of record. Rejections and objections not reiterated from previous actions are hereby withdrawn in light of applicant’s arguments set forth on 05/24/2022 and also claim amendments that were made on 05/24/2022. 
Election/Restrictions
Claims 10-13 rejoined as in the previous notice of allowance.
Reasons for Allowance
The prior art does not teach or motivate a personal care composition comprising 0.01 to 10% of docosahexaenoic acid (DHA) and 4-hexyl resorcinol wherein the mole ratio of the DHA to the 4-hexyl resorcinol is 5:1 to 1:5. There isn’t an embodiment or a teaching in the prior art, alone or in combination, that would allow one of ordinary skill in the art to achieve the composition in claim 1 that results in favorable outcomes shown in the specification of the instant invention (data in tables 1-2). 
Applicant has found that safer triptan compositions, particularly a safer sumatriptan composition, that is also stable at low temperatures. Applicant has found that when the mole ratio of the PUFA or ester thereof to the resorcinol is 5:1 to 1:5 produces an unexpected and surprising synergy in terms of anti-inflammatory benefit, providing criticality for the claimed ratios. While prior art Batchvarova (previously cited) teach DHA and 4-substituted resorcinol in its specification, it only teaches overlapping range within its broad disclosures and does not recognize the instantly claimed ranges’ criticality. For these reasons, the instant invention is patent eligible. 

Conclusion
	Claims 1 and 6-13 remain allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALPARSLAN ASAN whose telephone number is (571)270-1662.  The examiner can normally be reached on 8am-5pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian-Yong Kwon can be reached on (571)272-0581.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	/A.A./               Examiner, Art Unit 1613          

/MARK V STEVENS/Primary Examiner, Art Unit 1613